Citation Nr: 1627578	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  13-16 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a service connection claim for a bilateral foot disability.

2.  Entitlement to service connection for a bilateral foot disability.

3.  Whether new and material evidence has been submitted to reopen a service connection claim for a low back disability.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for a liver disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from May 1973 to July 1973 and on active duty from May 1974 to January 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision of the Portland, Oregon Regional Office (RO) of the Department of Veterans Affairs (VA).  

In February 2016, the Veteran presented sworn testimony during a Video-Conference Board hearing in Portland, Oregon, which was presided over by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

The issues of entitlement to service connection for a bilateral foot disability, entitlement to service connection for a low back disability, and entitlement to service connection for a liver disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In an unappealed September 1997 rating decision, the RO denied service connection for a bilateral foot disability and low back disability on the basis that there was no evidence of in service incurrence of either a low back disability or a bilateral foot disability.
 
2.  The evidence added to the record since September 1997 rating decision, when viewed by itself or in the context of the entire record, relates to an unestablished fact that is necessary to substantiate the claim of service connection for a bilateral foot disability and low back disability.


CONCLUSION OF LAW

1.  The September 1997 rating decision that denied service connection for a low back disability and bilateral foot disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2015).
 
2.  With respect to the Veteran's claim for service connection for a low back disability and a bilateral foot disability, new and material evidence has been received since the September 1997 denial.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.158 (2015).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006). 
 
Since the Board is granting the Veteran's appeals to reopen a claim for service connection for a bilateral foot disability and a low back disability there is no need to discuss whether the Veteran has received sufficient notice or assistance with regard to these claims, given that any error would be harmless.

New and Material

Initially, the Board notes that whenever a claim to reopen is filed, regardless of how it was characterized by the agency of original jurisdiction, the Board must make a de novo determination as to whether new and material evidence has been received. 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (whether new and material evidence has been submitted must be asked and answered by the Board de novo whenever a claim to reopen is filed).
 
New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).
 
For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).
Merits

The Veteran was denied service connection for a bilateral foot and back disorder in a September 1997 rating decision on the basis that the evidence did not show that either claimed disability was incurred in service.  The Veteran was notified of the denial but did not file a notice of disagreement or relevant evidence within one year.  
 
The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  38 C.F.R. § 3.156(a); Shade v. Shinseki, supra.
 
The Veteran's testimony in February 2016 that he suffered from a frostbite injury and low back injury while in service with the accompanying letter from buddy statement from his former Sergeant which corroborated his account of events of hurting his back, laying in the snow for several hours waiting for help and having no feeling in his feet.  This testimony and corroborating buddy statement are new in that it was not previously of record.  It is also material because it relates to unestablished facts necessary to substantiate the Veteran's claim for service connection for service connection for a low back disability and bilateral foot disability.  Specifically, due to the prior lack of evidence showing incurrence in-service, this new evidence is material because it relates to an element that was previously not shown, an in-service incurrence.  See Shade, supra.

Accordingly, the Board finds that new and material evidence has been submitted, and the claim for service connection for a low back disability and a bilateral foot disability is reopened.  38 U.S.C.A. § 5108.  


ORDER

New and material evidence sufficient to reopen the previously denied claim for service connection for a bilateral foot disability has been received, and the appeal is granted to this extent only.

New and material evidence sufficient to reopen the previously denied claim for service connection for a lower back disability has been received, and the appeal is granted to this extent only.


REMAND

The claims for bilateral foot disability and low back disability are now reopened, and the Board finds that VA examinations for these issues are warranted as the duty to assist is now triggered.  The liver disability is inextricably intertwined with the other claims as the Veteran reported that he self-medicated with alcohol.

VA Examination - Low Back and Bilateral Foot Disability.

The United States Court of Appeals for Veterans Claims (Court) has held that a medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service. The third element could be satisfied by competent evidence showing post-service treatment for a condition or other possible association with military service.  38 C.F.R. § 3.159(c)(4).  The threshold for establishing the third element is low for there need only be evidence that "indicates" that there "may" be a nexus between the current disability and military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the Veteran has a current diagnosis of history of frostbite with numbness of his feet in an October 2011 Private treatment note from J.R. DPM.  Regarding the Veteran's back disability, a VA clinician diagnosed the Veteran with low back degenerative joint disease in a April 2013 VA treatment note.  The Veteran testimony and his buddy statement indicate that the Veteran incurred an injury to service when he injured his back and was left waiting in the snow until a medic could attend to him.  Additionally, in regards to the back, there is evidence in the Veteran's service treatment records (STR) from December 1974 which indicates that he fell out of a second floor window onto his heels and then fell back.  Finally, the Veteran's testimony in his February 2016 hearing indicates that he suffered from symptoms following this injury in service until the present time.  Thus, the low threshold is met and a VA examination for the Veteran's low back and bilateral foot disabilities is warranted. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his disabilities.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

Regardless of the Veteran's response, VA treatment records should be collected from the Portland, Oregon VAMC and all associated outpatient center and clinics.  In particular, the AOJ should retrieve VA treatment records from May 2013 to present should be collected.  Any archived records should be retrieved from storage.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159.

2.  After the above development is accomplished, schedule the Veteran for appropriate VA examination(s).  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner(s) as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All tests, studies, and evaluations should be performed as deemed necessary by the examiner(s), and the results of any testing must be included in the examination report.  

(A).  Low back:  After considering the pertinent information in the record in its entirety, the VA examiner should identify any low back disabilities.  The examiner is asked to opine as to whether it is at least as likely as not i.e. 50 percent probability or greater, that any low back disability identified is related to an injury or disease incurred during ACDUTRA or active duty.

In providing an opinion, the examiner should take a detailed history from the Veteran regarding the onset of his low back disability, and the onset of his low back disability and any continuity of symptoms since that time.  The examiner's attention is directed to the August 2010 buddy statement wherein another solider witnessed the Veteran falling off a military vehicle and landing on his back.  The examiner's attention is also directed to the December 1975 STR which indicates that the Veteran fell out of second story window and landed on his heels and then fell back. 

(B). Bilateral foot disability:  After considering the pertinent information in the record in its entirety, the VA examiner should identify any disabilities of the feet.  The examiner is asked to opine as to whether it is at least as likely as not i.e. 50 percent probability or greater, that any foot disability identified is related to an injury or disease incurred during ACDUTRA or active duty service.

In providing an opinion, the examiner should take a detailed history from the Veteran regarding the onset of his bilateral foot disability, and the onset of his bilateral foot disability and any continuity of symptoms since that time.  The examiner's attention is directed to the August 2010 buddy statement wherein another solider witnessed the Veteran fall on his back and wait for a few hours in the snow until a medic was able to retrieve him and take him to an aid station.  He reports that he heard the Veteran complain about not having feeling in his feet by the time the medic arrived.  

(C).  Liver disability:  if the examiner finds that either a low back or foot disorder is related to service, the examiner should opine whether it is at least as likely as not, i.e. 50 percent probability or greater, that the Veteran's liver disability was caused or aggravated (i.e., worsened beyond the natural progress) by the Veteran's low back disability and/or bilateral foot disability.  The Veteran asserts that he self-medicated using alcohol.

3.  Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


